                      UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                              Case No. 20-cv-954

 FARHAD AZIMA,

          Plaintiff,
                                                    OBJECTIONS OF PLAINTIFF
    v.                                            FARHAD AZIMA TO ORDER AND
                                                       RECOMMENDATION
 NICHOLAS DEL ROSSO and VITAL
 MANAGEMENT SERVICES, INC.,

          Defendants.



         Magistrate Judge Webster’s Order and Recommendation filed on August 9, 2021

(ECF No. 54, “Recommendation”) failed to assume the truth of key allegations in the

Complaint of Plaintiff Farhad Azima (“Azima”) and misinterpreted governing law on

several issues. Azima therefore makes the following Objections to the Recommendation

for this Court’s de novo resolution. See Fed. R. Civ. P. 72(b)(3).

                                     INTRODUCTION

         In 2016, Azima’s data, including business records, personal information, privileged

documents, trade secrets, and confidential communications, was unlawfully and

persistently intercepted in violation of multiple federal and state statutes. Azima believes

that this unlawful conduct was instigated by Dechert LLP, Neil Gerrard, RAKIA, and their

agents, to injure Azima in a commercial dispute. Azima immediately brought suit for the

hacking in the United States against RAKIA and, after that suit was moved to the United

Kingdom, he continued to pursue his hacking claims.



                                              1


      Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 1 of 24
       In August 2020, Azima learned that Defendants played a principal role in the

interception of his data by instructing a company in India to carry out the hack in a way

that provided Defendants and their clients, RAKIA and Dechert, with ongoing, real-time

access to Azima’s electronic communications and other personal and commercial data.

After Defendants obtained Azima’s intercepted communications, Defendants disclosed the

stolen communications to others and used them against Azima. As often occurs in hacking

cases, Defendants and their co-conspirators sought to cover their tracks, initially by

disguising their identities when sending “phishing” emails to Azima, creating a false paper

trail about how they obtained the stolen documents, and using false statements and

representations during the litigation.

       Within weeks of learning that Defendants committed these violations, Azima

brought an eleven-count complaint against them, alleging violations of the Wiretap Act,

the trade secrets laws, and various North Carolina laws that provide individuals with causes

of action against those who have hacked and intercepted their electronic communications

and otherwise invaded their privacy. Defendants moved to dismiss under two theories: The

claims were supposedly barred by the relevant statute of limitations and failed to state a

claim for relief.

       On August 9, 2021, Magistrate Judge Webster recommended that seven of the

eleven counts in Azima’s Complaint be dismissed and that four counts could proceed to

discovery. In the Recommendation, the allegations of trade secret violations, invasion of

privacy, and civil conspiracy all survive challenge at this stage of the proceeding.




                                             2


      Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 2 of 24
       While the Magistrate Judge recommends dismissal of two of the state law claims on

statute of limitations grounds and dismissal of five other counts based on a failure to state

claims, the Complaint plausibly states claims that fall within the heartland of the civil

recovery provisions of the federal Wiretap Act and the relevant North Carolina tort

provisions. Moreover, especially at the pleading stage, the Court should not presume that

the statute of limitations has run because the Complaint alleges that Defendants concealed

their unlawful conduct and those allegations suffice to defeat the motion to dismiss.

       If adopted, the recommendation would make new law in this jurisdiction and make

it significantly more difficult for victims of hacking to bring causes of action against those

responsible for the hacking, particularly where the hackers conceal their identity. The

recommendations would also alter the legal landscape and significantly narrow the

available causes of action for victims of hacking. For the reasons discussed in more detail

below, this Court should reject the recommendations to dismiss Counts I, II, IV, V, VI, VII

and IX, accept the other recommendations, and allow the entire case to proceed.

                                      OBJECTIONS

          I.     Azima’s Complaint Sufficiently Pleads Wiretap Act Claims.

       The Magistrate Judge incorrectly recommends dismissal of the two Wiretap Act

counts in the Complaint. The first Wiretap Act count (Count I) alleges that Defendants

used and disclosed Azima’s data, and the second Wiretap Act count (Count II) alleges that

Defendants procured the unlawful “intercept” of the data. As discussed below, both the

disclosure and use of the intercepted data and the procurement of the intercept are

violations of the statute. In addition, the civil liability provision of the Wiretap Act (18


                                              3


      Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 3 of 24
U.S.C. § 2520) creates a private cause of action for Azima, the person whose data was

intercepted. The Recommendation regarding this issue is flawed because it is based upon

a misreading of the plain text of the statute and the Magistrate Judge did not properly

consider the express content of Azima’s Complaint.

       The Wiretap Act was passed by Congress in 1968 to address illegal wiretapping –

i.e., the interception of written or oral communications by the government or by private

individuals without authorization or consent. See generally Omnibus Crime Control and

Safe Streets Act of 1968, Pub. L. No. 90 -351, tit. III, 82 Stat. 197(codified at 18 U.S.C.§§

2510 -2522).1 Section 2511(1) of the Wiretap Act makes it a violation to intercept,

endeavor to intercept, or “procure[] any other person to intercept” any wire, oral, or

electronic communication; to disclose or endeavor to disclose any intercepted

communication; and to use or endeavor to use any intercepted communication.

       Section 2520(a) provides that a civil claim under the statute can be brought by “any

person whose wire, oral, or electronic communication is intercepted, disclosed or

intentionally used in violation of this chapter “ against “the person or entity, other than the

United States, which engaged in that violation such relief as may be appropriate.” 2 This

section creates a private cause of action for a person whose communications were



       1 The Wiretap Act was revised in 1986 as part of the Electronic Communications
Privacy Act (ECPA) to include electronic communications in addition to wire and oral
communications. See generally Joffe v. Google, Inc., 746 F.3d 920, 935 (9th Cir. 2013)
(discussing congressional changes to resolve internal tensions in the Wiretap Act).
       2
        The civil remedy contains exceptions for phone carriers and law enforcement
agencies that are not relevant here.

                                              4


      Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 4 of 24
intercepted, disclosed or used in violation of the Wiretap Act to sue any person or entity

that “engaged in that violation.” See Boseovski v. McCloud Healthcare Clinic, Inc., No.

2:16-CV-2491-DMC, 2020 WL 68578, at *6 (E.D. Cal. Jan. 7, 2020).

       Azima makes numerous allegations that he was the victim of a violation of the

Wiretap Act when his communications were “intercepted,” “disclosed,” and used in

violation of the Wiretap Act, and those allegations support a private cause of action under

section 2520. See, e.g., Compl., ECF No. 1, ¶¶ 6, 16-18, 19, 22. As a result, Azima may

sue any person or entity that “engaged in that violation” of the Wiretap Act. The Complaint

alleges that Defendants “engaged in that violation.” The Complaint further alleges that

Defendants violated 18 U.S.C. § 2511(1)(c) (prohibiting unlawful disclosure of

communications intercepted in violation of the Wiretap Act) and 2511(1)(d) (prohibiting

unlawful use of communications “intercepted” in violation of the Wiretap Act) and

2511(1)(a) (making it unlawful for “any person” to “procure[] any other person to

intercept” data in violation of the Wiretap Act). ECF No. 1 ¶¶ 1, 48, 55, 92, 93, 95, 110.

Therefore, Azima may sue Defendants under the Wiretap Act under all of these theories.

       Intentional Disclosure of Intercepted Communications: 18 U.S.C. § 2511(1)(c)

prohibits intentional disclosure of communications intercepted in violation of the Wiretap

Act if the person knows or has reason to know that the communications were intercepted

It is not in dispute that Defendants knew that Azima’s stolen emails were intercepted, and

the Complaint clearly alleges that Defendants disclosed Azima’s stolen data. See Compl.,

ECF No. 1, ¶ 48 (“Defendants Del Rosso and Vital intentionally disclosed wire and

electronic communications of Azima knowing and/or having reason to know that the


                                            5


      Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 5 of 24
information was obtained through interception.”); ¶ 92 (“Defendants knowingly broadcast

or published personal information of Azima on the internet with actual knowledge that

Azima objected to any such disclosure and without Azima’s consent or knowledge.”); ¶ 93

(“Defendants published Azima’s private information on blog sites hosting WeTransfer

links in May and June of 2018, and again in June of 2019.”); ¶ 95 (“Defendants published

financial transaction records, spreadsheets, business records, and banking information, all

of which were and are marked confidential.”).

       Moreover, Defendant Del Rosso admitted in a sworn witness statement filed in a

U.K. court (as discussed in Azima’s Complaint and as contained in the record of this case)

that he disclosed Azima’s stolen data by emailing links to the intercepted data and by

personally flying to New York with a thumb drive containing the intercepted data to hand

deliver it to Neil Gerrard of Dechert LLP. See ECF No. 25-3 ¶¶ 10, 14, 16; see also ECF

No. 34 at 15 n.3. These allegations are more than adequate to state a claim under the

Wiretap Act. See, e.g., Doe v. Smith, 429 F.3d 706, 709 (7th Cir. 2005); Nalley v. Nalley,

53 F.3d 649, 650 (4th Cir. 1995); Lewton v. Divingnzzo, 772 F. Supp. 2d 1046, 1060 (D.

Neb. 2011).

       Intentional Use of Intercepted Data: Similarly, 18 U.S.C. § 2511(1)(d) makes it

a violation of the Wiretap Act to intentionally “use” intercepted communications. As

described above, see Compl., ECF No. 1, ¶¶ 48, 92, 93, 95 the Complaint plausibly alleges

a theory of unlawful “use” in violation of the Wiretap Act, describing both the use of the

data by Defendants and Defendants’ knowledge of the unlawful intercept. See Lewton, 722

F. Supp. 2d at 1058; Leach v. Bryam, 68 F. Supp. 2d 1072, 1074-75 (D. Minn. 1999).


                                            6


      Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 6 of 24
       Procurement of the Intercept: Finally, 18 U.S.C. § 2511(1)(a) makes it a violation

of the Wiretap Act for any person to “intentionally intercept[], endeavor[] to intercept, or

procure[] any other person to intercept or endeavor to intercept, any wire, oral, or

electronic communication.” Id. (emphasis added). The Complaint alleges that Defendants

“procured” the interception of Azima’s communications by hiring a hacking firm to

intercept those communications and paying for the intercept, and Defendants agree that

these allegations are in the Complaint. See ECF No. 1. ¶¶ 55-58; ECF No. 32 at 17-18.

Azima has therefore made sufficient allegations to withstand a motion to dismiss based on

Defendants having “engaged in that violation.” 18 U.S.C. § 2520 (a). “[B]oth the person

who actually intercepted the communications and the person who procured the interception

have violated the Act, and the victim is authorized to sue any person or entity who engaged

in that violation.” Lonegan v. Hasty, 436 F. Supp. 2d 419, 428 (E.D.N.Y. 2006); see also

Boseovski v. McCloud Healthcare Clinic, Inc., No. 2:16-CV-2491-DMC, 2020 WL 68578,

at *6 (E.D. Cal. Jan. 7, 2020).

       Errors in the Recommendation: The Recommendation states that Azima’s

allegations of disclosure of hacked data lack particularity. Yet the Complaint makes

multiple allegations that Defendants disclosed intercepted data and knew that it was

unlawfully intercepted because Defendants procured the interception. These allegations

sufficiently alleged a plausible theory of unlawful disclosure in violation of the Wiretap

Act. This Court should therefore reject the recommendation to dismiss Count I.3


       3 To the extent the Court determines that Azima’s Complaint did not include
sufficient facts of disclosure or use, the proper remedy is to dismiss with leave to amend,
not to dismiss with prejudice, particularly given the clear admissions in Defendant Del
                                             7


      Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 7 of 24
       The Recommendation also ignored the plain language of the Wiretap Act in finding

that procurement of an unlawful intercept is not actionable. Section 2520 provides that the

plaintiff can sue anyone who is “engaged in that violation.” Id.4 By ignoring this clear

statutory language, the Recommendation violated the first canon of statutory interpretation:

The “language at issue has a plain and unambiguous meaning with regard to the particular

dispute in the case.” Robinson v. Shell Oil Co., 519 U.S. 337, 340 (1997). And “the

statutory language is unambiguous and ‘the statutory scheme is coherent and consistent.’”

Id.; see also Connecticut Nat. Bank v. Germain, 503 U. S. 249, 253-54 (1992). Because

the text of § 2511(1)(a) clearly says that procurement of an unlawful intercept is a violation

of the statute, that should have been the end of the inquiry.

       Rather than examine the text of § 2511(1)(a), the Magistrate Judge focused on a

perceived difference between the original text of § 2520 and the version of § 2520 as

amended in 1986. The original text stated that any person whose communications were


Rosso’s witness statement that he emailed links to Azima’s intercepted data and then flew
with copies of Azima’s intercepted data to hand deliver copies to Dechert. See Laber v.
Harvey, 438 F.3d 404, 426 (4th Cir. 2006) (en banc) (holding that “Rule 15(a) directs that
leave to amend ‘shall be freely given’” to give effect to “the federal policy in favor of
resolving cases on their merits instead of disposing of them on technicalities.”). However,
amendment is not necessary in this case given the allegations in the Complaint and
plausible inferences that result therefrom, and requiring amendment is both unnecessary
and would further delay this litigation, which has been pending for 10 months.

       4  Instead, the Magistrate Judge appears to have concluded incorrectly that Azima
alleges “secondary” or “aiding and abetting” liability, and then determined (based on case
law from other jurisdictions) that Section 2520 does not authorize this form of “secondary”
liability. See ECF No. 54 at 18 (citing Kirch v. Embarq Mgmt. Co., 702 F.3d 1245, 1246
(10th Cir. 2012); Peavy v. WFAA-TV, Inc., 221 F.3d 158, 169 (5th Cir. 2000)). The
Complaint alleged primary, not secondary, liability because it alleged that Defendants
violated the Wiretap Act by procuring the intercept of Azima’s data, which is a violation
of Section 2511(1)(a).
                                              8


      Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 8 of 24
intercepted, used, or disclosed had a civil remedy “against any person who intercepts,

discloses, or uses, or procures any other person to intercept, disclose, or use such

communications.” Id. With this change, Congress broadened the applicability of the statute

by eliminating the more specific definition of the proper defendant and instead providing

a catch-all remedy against any person or entity who “engaged in that violation.” See, e.g.,

Fourco Glass Co. v. Transmirra Products Corp., 353 U.S. 222, 227 (1957) (noting that

“no changes of law or policy are to be presumed from changes of language in the revision

unless an intent to make such changes is clearly expressed”) (footnote omitted); Robert E.

Lee & Co. v. Veatch, 301 F.2d 434, 437-38 (4th Cir. 1961) (“At most, the statute is

ambiguous . . . it will not be inferred that Congress, in revising and consolidating the laws,

intended to change their effect unless such intention is clearly expressed.”).

       As the court noted in Lonegan, a review of the legislative history of Section 2520

shows that Congress was silent concerning the changes despite “explain[ing] most of the

statutory changes . . . in meticulous detail,” which supports the natural reading of the statute

and suggests that Congress intended to make non-substantive changes to the statute. See

Lonegan, 436 F. Supp. 2d. at 428; see also Boseovski, 2020 WL 68578, at *6 (“Given that

procurement can still give rise to a violation under § 2511(1)(a), and given that an entity

may be civilly liable under § 2520(a) for that violation, defendant in this case may be held

civilly liable if it violated the underlying criminal statute by way of procurement.”). A plain

reading of the statutory language demonstrates that Azima has a valid cause of action

against Defendants for procuring the interception.




                                               9


      Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 9 of 24
       Because the Complaint alleges that Defendants hired and paid CyberRoot to hack

Azima’s computers and that Defendants disclosed and used Azima’s intercepted data,

knowing it was obtained through interception, the Court should reject the recommendation

to dismiss Counts I and II.

       II.    Azima Adequately Pleaded All of His State Law Claims.

       The Magistrate Judge recommended dismissing Azima’s state law claims for

computer trespass (Count IV), conversion (Count V), identity theft (Count VI), publication

of personal information (Count VII), and violation of the North Carolina Unfair and

Deceptive Trade Practices Act (Count IX). ECF No. 54 at 3-4. Azima respectfully objects

to these recommendations and requests that Defendants’ motion to dismiss Azima’s state

law claims be denied.

       A.     Defendants Are Equitably Estopped from Asserting the Statute of
              Limitations Because They and Their Co-Conspirators Concealed Their
              Identity and Conduct from Azima.

       The Magistrate Judge recommended dismissing Azima’s state law claims for

computer trespass (Count IV) and conversion (Count V) because he concluded that the

Complaint does not “establish the element of reliance that is necessary to invoke the North

Carolina doctrine of equitable estoppel to preclude application of the statute of limitations

to his computer trespass and conversion claims.” ECF No. at 15. This recommendation

should be rejected.

       Under North Carolina law, the doctrine of equitable estoppel bars Defendants from

asserting the statute of limitations if they concealed their identity from Azima. See

Friedland v. Gales, 509 S.E.2d 793, 797 (N.C. App. 1998). The Complaint alleges that Del


                                             10


     Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 10 of 24
Rosso and his co-conspirators concealed his and their identity from Azima and that Azima

did not discover Defendants’ involvement in the hacking conduct until “recently.” See

Compl., ECF No. 1 ¶ 36.

       In Friedland, the plaintiff sued the defendant for wrongful death more than two

years after the death of the victim. Friedland, 509 S.E.2d at 794-95. Even though plaintiff

asserted that his delay in filing was because the defendant denied killing the victim, the

trial court dismissed the plaintiff’s claims based on the two-year statute of limitations, id.

at 795. The North Carolina Court of Appeals overturned the lower court and held that the

suit was timely because equitable estoppel barred the statute of limitations defense. Id. at

798. The Court held that “one who actively, affirmatively and deliberately conceals his

identity as a tortfeasor is equitably estopped from asserting the statute of limitations as a

defense to an action for damages resulting from his tortious act.” Id. at 796. The Court

explained that even though “the actual injury was known and the claim had accrued . . .

due to defendant’s intentional concealment, an essential fact necessary to bring the action,

i.e., the identity of the tortfeasor was unknown.” Id. at 798. Thus, the Court reasoned that:

              Plaintiff, lacking the reasonable means to discover the identity
              of the wrongdoer, reasonably relied on the concealment to his
              detriment by not filing a wrongful death action until such
              information became available to him. These findings of fact
              establish, as a matter of law, that defendant, having actual
              knowledge of material facts, actively and deliberately
              concealed those facts with the intent to prevent discovery
              thereof by others, including the plaintiff; and that in
              consequence of defendant's conduct, plaintiff was without
              knowledge of those facts and without means to discover them
              within the period of the statute of limitations, thereby relying
              to his detriment on defendant’s conduct.
Id.


                                             11


      Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 11 of 24
       In addition, statements by related parties that conceal the identity of the tortfeasors

can estop defendants from raising a statute of limitations defense. In Hatcher v. Flockhart

Foods, Inc., the North Carolina Court of Appeals found that a defendant—the lessee of a

store in which the plaintiff was injured—was equitably estopped from asserting the statute

of limitations because the defendant’s insurer concealed the identity of the defendant and

the insurer’s concealment was then imputed to defendant. Hatcher v. Flockhart Foods,

Inc., 589 S.E.2d 140, 142 (N.C. App. 2003). In that case, the plaintiff fell in a grocery store

and plaintiff’s counsel sent a letter to the grocery store’s corporate office. Id. at 141. The

grocery store’s insurer responded to plaintiff’s counsel, but never informed plaintiff’s

counsel that the grocery store contacted by plaintiff’s counsel had leased the property to

defendant, even though the insurer insured the grocery store and the lessee-defendant. Id.

at 141, 143. The Court held that the defendant was equitably estopped from asserting the

statute of limitations because “[a]fter viewing the evidence in the light most favorable to

plaintiff, we can conclude that plaintiff lacked knowledge that [defendant] was the proper

defendant to sue and was unable to discover that knowledge because the lease between

[defendant] and [the grocery store] was not recorded in the Register of Deeds office” and

“Plaintiff relied on correspondence between he and the insurer that indicated that [another

corporate entity] was the insured.” Id. at 143.

       Here, the Complaint alleges that Azima was hacked through spear-phishing emails,

which are inherently deceptive and disguised the identity of those who conspired to hack

Azima. Compl., ECF No. 1, at ¶ 6. The phishing “campaign” cost more than $1 million

and “lure[d]” Azima to “unwittingly” provide his credentials. Id. at ¶¶ 6, 16, 17. The


                                              12


     Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 12 of 24
campaign gave Defendants and their co-conspirators persistent access Azima’s data, which

shows inherent ongoing deception about identity of those involved with the hack. Id. These

allegations from the Complaint make clear that Defendants sought to conceal their

identities and their role in the hacking since the beginning, and that concealment has

continued to this day.

       The Complaint also explicitly alleges that “Page, Del Rosso, Gerrard, and RAKIA’s

manager James Buchanan created a false evidentiary trail to cover up their and RAKIA’s

responsibility for hacking, and to suggest that Page had innocently found the hacked

material on BitTorrents.” ECF No. 1 ¶ 7. The Complaint also alleges that “CyberRoot

posted the [stolen] data on the internet to create the misimpression that the data CyberRoot

and Defendants stole from Azima were available to anyone who used the internet,” and

“Page, Del Rosso, Gerrard, and an Israeli journalist, Majdi Halabi, created a false story and

evidentiary trail to cover up their and RAKIA’s responsibility for the hacking, and to

suggest that Page had innocently found the hacked material on BitTorrents after being

alerted to it by Halabi.” Id. ¶ 22.

       In addition, Defendants’ co-conspirators repeatedly denied (in court proceedings in

the US and the UK) hacking Azima and made false representations that were designed to

conceal, in large part, Defendants’ role in the hacking. At the U.K. trial, Defendants’ co-

conspirators RAKIA, Dechert, Gerrard, Buchanan, and Page were untruthful about how

they obtained Azima’s stolen data, and the English court ultimately found that “the true

facts” had not been disclosed. Id. ¶ 34. “Del Rosso was an important part of RAKIA’s false

story of ‘innocent discovery’ by Page of Azima’s stolen data” and “[t]he emails of August


                                             13


     Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 13 of 24
15 and 16, 2016, between Gerrard and Del Rosso were clearly an attempt to lay a false

‘paper trail’ of discovery.” Id. ¶ 35. Finally, Azima alleges that “Del Rosso hid his

engagement of CyberRoot and denied any involvement in the hacking.” Id. ¶ 36. “Because

of Del Rosso’s concealment of the true facts, of which he had knowledge, Azima did not

learn of the role played by Del Rosso and Vital until recently.” Id.5

       Based on these allegations, Defendants should be equitably estopped from asserting

the statute of limitations, especially at the pleading stage where Azima’s allegations must

be taken as true and Azima need only allege facts sufficient to raise a plausible inference.

See Bankaitis v. Allstate Ins. Co., 229 F. Supp. 3d 381, 387 (M.D.N.C. 2017) (finding that

Plaintiffs alleged sufficient facts to state a plausible claim for equitable estoppel even

though plaintiffs “failed to allege misrepresentations by [defendant] that caused plaintiffs

to delay bringing suit” because Plaintiffs alleged they relied on defendant’s concealment

of its intent to deny coverage); Friedland, 509 S.E.2d at 798 (“Generally, where there are

facts in dispute as to the existence of the elements of equitable estoppel, the issue of

estoppel is for the jury.”); Miller v. Talton, 435 S.E.2d 793, 797 (N.C. App. 1993) (“If the

evidence in a particular case raises a permissible inference that the elements of equitable

estoppel are present, but other inferences may be drawn from contrary evidence, estoppel

is a question of fact for the jury.”); accord Goodman v. Praxair, Inc., 494 F.3d 458, 464

(4th Cir. 2007) (“[A] motion to dismiss filed under Federal Rule of Procedure 12(b)(6),




       5
        In the US litigation brought by Azima against RAKIA, RAKIA also denied
involvement in the hacking.

                                             14


     Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 14 of 24
which tests the sufficiency of the complaint, generally cannot reach the merits of an

affirmative defense, such as the defense that the plaintiff’s claim is time-barred.”).

       B.     Azima’s Allegations Support an Inference that Defendants Used Azima’s
              Identifying Information to Steal Azima’s Confidential Information and Trade
              Secrets.

       As demonstrated in Azima’s Complaint, the essence of a phishing hack is that

hackers conceal their identity from the victim, obtain the victim’s identifying information

(such as passwords and usernames), and then use that identifying information to pose as

the victim to steal their data. By seeking and obtaining Azima’s passwords and using them

to gain repeated and persistent access to Azima’s email accounts, Defendants committed

identity theft against Azima, and the recommendation to dismiss Count VI should be

rejected.

       “A person who knowingly obtains, possesses, or uses identifying information of

another person, living or dead, with the intent to fraudulently represent that the person is

the other person . . . to obtain anything of value, benefit, or advantage . . . is guilty of a

felony.” N.C. Gen. Stat. § 14-113.20(a) (2005). “The term ‘identifying information . . .

includes . . . passwords.” Id. § 14-113.20(b)(13). And “any person who commits an act

made unlawful by Section 14-113.20 [] may be liable for damages under [Section]

1-539.2C.” N.C. Gen. Stat. § 14-113.22(b). The Magistrate Judge recommended

dismissing Azima’s state law identity theft claim because he could not “identify specific

factual allegations in the complaint demonstrating that Defendants made representations to

any other individual or entity that they were Plaintiff.” Recommendation at 26. This

recommendation should also be rejected because, by defining “identifying information” to


                                             15


     Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 15 of 24
include “passwords,” the statute clearly contemplates that logging into Azima’s account

using his stolen usernames and passwords is a misrepresentation that Defendants were

Azima. This conduct is clearly alleged in the Complaint. ECF No. 1 at ¶¶ 4, 6, 89, 90.

       “[T]he appellate courts of [North Carolina] have long recognized that fraudulent

intent in various financial crimes need not be shown by verbal misrepresentation, but can

also be established based upon a defendant’s conduct or actions.” State v. Jones, 734 S.E.2d

617, 621 (2012), affirmed by State v. Jones, 758 S.E.2d 345, 350 (2014). In Jones, the

North Carolina Court of Appeals held that “implicit misrepresentations by conduct”

satisfied the intent requirement for identity theft. Id. at 622. In that case, the evidence

showed the defendant possessed other people’s credit card information and had possession

of items purchased with those credit cards. Id. The Court held that this evidence “would

support a reasonable inference by the jury that Defendant fraudulently used credit card

numbers belonging to other people without authorization to make purchases and payments

on his own behalf.” Id. The Court added that “[n]o verbal statement of one’s identity is

required[.]” Id.

       Azima alleges similar “implicit misrepresentations by conduct” in this case.

Specifically, Azima alleged that:

              At the direction of Del Rosso, Vital, and others, CyberRoot
              sent Azima phishing emails asking him to reset his password.
              Azima complied, and unwittingly permitted CyberRoot’s
              hackers to gain access to Azima’s email accounts and
              computers. The persistent access to Azima’s email accounts
              and computers allowed CyberRoot, at the direction of
              Defendants Del Rosso and Vital, to use Azima’s email
              addresses and passwords to obtain substantial quantities of
              Azima’s private data, including trade secrets, confidential


                                            16


     Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 16 of 24
              business information,      and     personal   information   and
              communications.

Compl., ECF No. 1, ¶ 90.

       Azima also alleges that “at least some of [the data obtained by CyberRoot] was

provided to Del Rosso,” id. ¶ 19, and “Del Rosso, Vital, CyberRoot, and other co-

conspirators, including Dechert LLP, Gerrard, and Page, obtained numerous confidential

and protected trade secrets belonging to Azima and his companies, including but not

limited to privileged and confidential legal communications and advice and confidential

internal pricing lists relating to food transport for U.S. troops in Afghanistan.” Id. ¶ 18.

Thus, as in Jones, Azima’s allegations that Defendants had access to Azima’s passwords

through CyberRoot, and possessed confidential information and trade secrets (i.e., things

of value, benefit, and advantage) obtained from accounts protected by those passwords.

These allegations support a plausible inference that Defendants implicitly represented

themselves to be Azima by using his passwords to secure access to his accounts, thereby

committing identity theft.

       C.     Azima Objected to the Publication of His Personal Information by Marking
              the Documents as Confidential and by Bringing Claims Against RAKIA in
              U.S. and U.K. Lawsuits Prior to the Publication of the Data in 2019.

       The Magistrate Judge recommended dismissing Azima’s claim for publication of

personal information (Count VII) because he concluded that Azima did not allege that he

objected to the publication of stolen and confidential information before Defendants

published the data online. Recommendation at 26-27. This recommendation once again

fails to consider all the allegations in the Complaint, including Azima’s allegation that

“Defendants knowingly broadcast or published personal information of Azima on the

                                            17


     Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 17 of 24
internet with actual knowledge that Azima objected to any such disclosure and without

Azima’s consent or knowledge,” Compl., ECF No. 1, ¶ 92. Because the recommendation

did not make plausible inferences in favor of Azima, the Court should reject the

Recommendation for the following two reasons.

       First, Azima alleges the documents published by Defendants included “financial

transaction records, spreadsheets, business records, and banking information, all of which

were and are marked confidential.” Id. ¶ 95 (emphasis added). Azima also alleges that he

took reasonable measures to keep his information secret, including maintaining

information on a secure server protected by passwords. Id. ¶ 66. Indeed, Defendants

phished Azima to steal his passwords and access his accounts without his consent, which

would not have been necessary if Defendants did not know that Azima objected to the

publication of his confidential data.

       Second, Azima objected to the publication of his data in the strongest way – by

suing RAKIA for its acts and the acts of its agents for the hack and publication of his stolen

data. The publication of Azima’s stolen data continued after Azima raised this public

objection. Indeed, some of the hacked data was published after that suit was filed. Azima

alleges that CyberRoot—at Defendants’ direction—modified websites and published his

stolen data in 2018 and 2019. Id. ¶¶ 24-26, 49. This Court can thus plausibly infer that

Defendants knew in 2018 and 2019 that Azima objected to disclosing his stolen data

because Azima defended the claims in the U.K. lawsuit by claiming RAKIA stole his data.

Id. ¶ 7. And even though Defendants were not parties to the U.K. lawsuit, Azima alleges

that (1) Del Rosso was hired by Dechert and RAKIA to steal the data that was used in the


                                             18


     Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 18 of 24
lawsuit, id. ¶ 2; (2) Del Rosso emailed with RAKIA’s counsel in August 2016 about the

hacked materials to create a false paper trail, which would have been unnecessary if Azima

did not object to the publication,6 id. ¶ 35; and (3) Del Rosso testified (falsely) in the

English lawsuit, id. ¶ 36. Thus, this Court can plausibly infer that Defendants knew of

Azima’s ongoing lawsuits and therefore also knew of his repeated objection before the

publication of the data in 2018 and 2019.

       D.     The Complaint Properly Alleges a Violation of the North Carolina Unfair
              and Deceptive Trade Practices Act.

       The Magistrate Judge recommended dismissing Azima’s claim for violating North

Carolina’s Unfair and Deceptive Trade Practices Act (“UDTPA”) because “[t]he complaint

does not contain any allegation that Plaintiff was engaged in commercial dealing with

Defendants or that Plaintiff’s companies and Vital are competitors . . . [n]or has Plaintiff

alleged that the deceptive acts by Defendants have negatively affected the consuming

public.” Recommendation at 30.7 This analysis is flawed and the recommendation should

be rejected by this Court.




       6
          Although the Magistrate Judge discounted Azima’s allegation about a false paper
trail, see ECF No. 54 at 15, the Court must take the allegations as true at this stage.
       7
         The Magistrate Judge did not address Defendants’ argument that Azima’s UDTPA
claim failed because Azima did not allege an unfair or deceptive trade practice. ECF No.
32 at 34. Defendants’ argument has no merit because, among other reasons, the Magistrate
Judge found that Azima alleged a claim for misappropriation of trade secrets and “[a]
violation of the Trade Secrets Protection Act constitutes an unfair act or practice under
N.C. Gen. Stat. § 75–1.1.” See, e.g., Med. Staffing Network, Inc. v. Ridgway, 670 S.E.2d
321, 329 (N.C. App. 2009).

                                            19


     Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 19 of 24
         For purposes of the UDTPA, “‘commerce’ includes all business activities, however

denominated.” N.C. Gen. Stat. § 75-1.1(b) (1977). Commerce includes many types of

commercial relationships, “including those outside of contract.” Prince v. Wright, 541

S.E.2d 191, 196 (N.C. App. 2000). Furthermore, “[i]f a party engages in conduct that

results in an inequitable assertion of his power or position, he has committed an unfair act

or practice.” Johnson v. Beverly-Hanks & Assocs., Inc., 400 S.E.2d 38, 42 (N. C. App.

1991).

         The Complaint alleges that Del Rosso owns Vital and “Vital purports to provide

investigative services.” Compl., ECF No. 1, ¶ 11. RAKIA8 hired Gerrard and Dechert LLP,

who hired Defendants to hack Azima and steal his data. As alleged by Azima, “Defendants,

CyberRoot, Dechert LLP, and Page engaged in this conspiracy pursuant to a common

scheme of damaging Azima and tarnishing his reputation,” id. ¶ 135, and Azima “suffered

harm to business relationships,” id. ¶ 134. Azima’s allegations therefore support a plausible

inference that the conduct of Defendants and their co-conspirators constituted deceptive

and unfair practices that “affected commerce.”




         8
        Although it was not alleged in the Complaint, Azima and RAKIA were former
business partners as has been discussed multiple filings in federal and U.K. courts. The
Complaint adequately alleges commerce, as discussed above. Azima could amend his
Complaint to specifically make this allegation, see Laber, 438 F.3d at 426, but doing so is
not necessary and would only serve to delay this litigation, which was filed ten months
ago.

                                             20


     Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 20 of 24
                                   CONCLUSION

      For the foregoing reasons, Azima respectfully requests that the Court reject the

Recommendation with respect to Counts I, II, IV, V, VI, VII, and IX, accept the other

recommendations, and deny Defendants’ motion to dismiss.

      This, the 23rd day of August, 2021.

                                        WOMBLE BOND DICKINSON (US) LLP

                                        /s/ Ripley Rand
                                        Ripley Rand
                                        North Carolina Bar No. 22275
                                        Christopher W. Jones
                                        North Carolina Bar No. 27625
                                        555 Fayetteville Street, Suite 1100
                                        Raleigh, North Carolina 27601
                                        Phone: 919-755-2100
                                        Fax: 919-755-2150
                                        Email: ripley.rand@wbd-us.com
                                                chris.jones@wbd-us.com

                                        MILLER & CHEVALIER CHARTERED


                                        /s/ Kirby D. Behre
                                        Kirby D. Behre (pro hac vice)
                                        Brian A. Hill (pro hac vice)
                                        Tim O’Toole (pro hac vice)
                                        Ian Herbert (pro hac vice)
                                        Calvin Lee (pro hac vice)
                                        900 16th Street, NW
                                        Washington, D.C. 20006
                                        Telephone: (202) 626-5800
                                        Fax: (202) 626-5801
                                        Email: kbehre@milchev.com

                                        Counsel for Plaintiff




                                            21


     Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 21 of 24
                          CERTIFICATE OF WORD COUNT
      I certify under LR 7.3(d)(1) and LR 72.4 that the body of this objection, headings,

and footnotes together contain 6,250 words or fewer, as reported by the word count feature

in Microsoft Word 2016.



                                         WOMBLE BOND DICKINSON (US) LLP


                                         /s/ Ripley Rand
                                         Ripley Rand
                                         North Carolina Bar No. 22275
                                         Christopher W. Jones
                                         North Carolina Bar No. 27625
                                         555 Fayetteville Street, Suite 1100
                                         Raleigh, North Carolina 27601
                                         Phone: 919-755-2100
                                         Fax: 919-755-2150
                                         Email:        chris.jones@wbd-us.com
                                                       ripley.rand@wbd-us.com




                                           22


     Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 22 of 24
                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                            CASE NO. 20-CV-954


FARHAD AZIMA,

       Plaintiff,

       v.                                          CERTIFICATE OF SERVICE

NICHOLAS DEL ROSSO and VITAL
MANAGEMENT SERVICES, INC.,

       Defendants.




       I hereby certify that I electronically filed the foregoing with the Clerk of Court using
the CM/ECF system, which will send electronic notification of this Notice to the following
attorneys:
       Kieran J. Shanahan, Esq.
       Brandon S. Neuman, Esq.
       Jeffrey M. Kelly, Esq.
       Nathaniel J. Pencook, Esq.
       GlenLake One
       4140 Parklake Avenue - Suite 200
       Raleigh, NC 27612
       kieran.shanahan@nelsonmullins.com
       brandon.neuman@nelsonmullins.com
       jeff.kelly@nelsonmullins.com
       nate.pencook@nelsonmullins.com
       Telephone: 919.329.3800
       Facsimile: 919.329.3799




                                              23


     Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 23 of 24
 This, the 23rd day of August, 2021.

                                   WOMBLE BOND DICKINSON (US) LLP

                                   /s/ Ripley Rand
                                   Ripley Rand
                                   North Carolina State Bar No. 22275
                                   555 Fayetteville Street, Suite 1100
                                   Raleigh, NC 27601
                                   Telephone: (919) 755-8125
                                   Facsimile: (919) 755-6752
                                   Email:      ripley.rand@wbd-us.com


                                   Counsel for Plaintiff




                                       24


Case 1:20-cv-00954-WO-JLW Document 56 Filed 08/23/21 Page 24 of 24
